Citation Nr: 9933739	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture to the left tibia and fibula, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from January 
1943 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, 
(RO) which continued a 20 percent evaluation for the 
disability in question.  A notice of disagreement was 
received in February 1998, and a statement of the case was 
issued later that same month.  A substantive appeal was 
received in April 1998.  The veteran initially requested a 
hearing before the Board, but in later correspondence he 
indicated that he would rather have a hearing at a VA 
facility in Cincinnati, and a hearing was held before a local 
hearing officer in November 1998.

By rating decision in November 1998, the disability rating 
was increased to 30 percent, effective December 2, 1996.  
However, as the veteran has not expressly limited his appeal 
to a specific rating, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet.App. 35, 39 (1993).
 

FINDING OF FACT

The veteran's service-connected residuals of a fracture of 
the left tibia and fibula is manifested by disability which 
more nearly approximates nonunion with loose motion requiring 
a brace. 



CONCLUSION OF LAW

The schedular criteria for entitlement to a 40 percent rating 
for the veteran's service connected residuals of a fracture 
of the left tibia and fibula have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5262 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected disability is 
more severely disabling than reflected by his current 30 
percent evaluation.  At a personal hearing held in November 
1998, the veteran testified that he falls a lot due to his 
ankle.  He testified that he also wears a brace and a cane.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114.  Where entitlement 
to compensation has already been established and an increase 
in disability ratings is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service connection for disability, described for rating 
purposes as injured left ankle, was established by rating 
decision dated April 1946.  A noncompensable rating was 
assigned.  By rating decision in September 1950, the 
disability was redescribed for rating purposes as traumatic 
arthritis, left ankle, secondary to Potts fracture, and the 
rating was increased to 10 percent.  By rating decision in 
April 1955, the disability was redescribed as fracture, left 
tibia and fibula with traumatic arthritis, and the rating was 
increased to 20 percent.  As noted in the introduction, 
during the course of this appeal, the rating was increased to 
30 percent pursuant to hearing officer decision of November 
1998.  The veteran contends that this evaluation does not 
adequately reflect his current level of disability.

VA outpatient medical treatment records covering the time 
period of August 1996 to November 1997 show that the veteran 
received numerous refills for medication for arthritis pain.  
In August 1996, the veteran was diagnosed with traumatic 
arthritis of the left ankle and in December 1996, the veteran 
reported experiencing pain and discomfort in the left ankle.  
In June, September, and November 1997, the veteran also 
reported left ankle pain and was diagnosed with arthritis and 
degenerative joint disease of the left ankle. 

Private medical records from June 1996 and December 1997 
describe the veteran's treatment for treatment of an ulcer on 
the first metatarsal of the left foot.  In June 1996 the 
veteran was diagnosed with mild clawing of the toes and 
status post ulceration.  In December 1997 the veteran 
complained again of extreme pain on the first metatarsal of 
the left foot and the physician found that the veteran needed 
an orthotic to correct the way he was walking, to reduce pain 
and to prevent further deformity.

The veteran underwent two VA examinations in 1998 in 
conjunction with his claim.  In January 1998, the examiner 
noted that the veteran used a cane and that he walked with a 
limp of his left leg.  The veteran complained of pain in the 
left ankle that was usually a dull ache but that can be a 
sharper pain upon exertion.  Plantar flexion was 15 degrees 
with pain and dorsiflexion was to 10 degrees with pain.  
There was decreased range of motion of all the movements of 
the left ankle with pain in all movements.  The pain was 
reported as sensitive to changes in the weather, more intense 
on cold humid days.  The veteran was diagnosed with residuals 
of fractures of the left tibia and fibula, and post-traumatic 
osteoarthritis of the left ankle.

In November 1998, the veteran reported that his ankle was 
tender in the front and stiff in the morning.  He also 
reported use of a cane and orthotics in his shoes.  He 
further reported falling due to instability in his left 
ankle.  Upon physical examination, the veteran could not heel 
or toe walk.  Observation of the ankles revealed bilateral 
flat feet with bony hypertrophy of the left medial ankle with 
specific landmarks unrecognizable.  Active range of motion 
for the left ankle was 0 degrees, passive range of motion was 
1 degree, dorsiflexion 1 degree, and plantar flexion one-
degree inversion and 1 degree eversion.  There was no heat or 
instability demonstrated by examination and circulation was 
intact.  The examiner diagnosed the veteran with status post 
fracture with traumatic arthritis of the left ankle, with 
fusion and status post fracture with deformity of the shaft 
left fibula.  X-rays found an old healed fracture with marked 
deformity involving the medial malleolus and an old healed 
fracture with deformity involving the distal few centimeters 
of the shaft of the left fibula.  The examiner also noted 
that the veteran's left ankle was a fused joint. 

At the November 1998 RO hearing, the veteran reported that he 
regularly falls due to his left ankle and that his private 
physician had recommended a brace.  In a statement received 
in December 1998, the veteran reported that the VA had made a 
brace for his left leg.  He also attached a November 16, 
1998, statement from Edward N. Meadow, D.P.M. to the effect 
that the veteran needed a plastic brace for the left foot up 
the back of the left leg. 

The veteran's left ankle disability has been rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  This code provides that a 30 percent evaluation 
is warranted for impairment of the tibia and fibula, malunion 
of; with marked knee or ankle disability.  The maximum 40 
percent evaluation is warranted with impairment of the tibia 
and fibula, nonunion of with loose motion requiring brace.

Although the most recent VA examination resulted in a comment 
by the examiner that the left ankle was not unstable in that 
it was a "fused joint," the other medical evidence, 
including the report of a VA examination just a few months 
before, showed some degree of motion with pain, although 
clearly limited.  Significantly, the veteran's private 
physician has recommended a left leg brace, and the veteran 
has reported that such a brace has been made for him by the 
VA.  The veteran has consistently reported that he falls on a 
regular basis due to his left leg disability, and he has 
offered sworn testimony to that effect which the Board finds 
to be credible.  Based on the overall evidence, the Board 
believes that the veteran's left leg disability picture more 
nearly approximates that contemplated by a 40 percent rating 
under Diagnostic Code 5262.  Accordingly, a 40 percent rating 
is warranted under 38 C.F.R. § 4.7.  

However, there is no basis for assignment of a rating in 
excess of 40 percent.  As noted earlier, there is no 
available rating in excess of 40 percent under Diagnostic 
Code.  Moreover, while there is clear evidence of marked 
limitation of motion of the ankle, the highest rating under 
Diagnostic Code 5271 is only 20 percent.  Likewise, even if 
the Board were to assume that the November 1998 VA examiner's 
comment regarding a fused joint was sufficient to find 
ankylosis of the ankle, the highest rating available under 
Diagnostic Code 5270 is only 40 percent.  No other applicable 
diagnostic criteria allow for a rating in excess of 40 
percent based on the evidence in this case.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to an evaluation of 40 percent for the veteran's 
service-connected residuals of a fracture to the left tibia 
and fibula is warranted.  To this extent, the appeal is 
granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

